Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the communication filed on 12/27/2021. The Applicant has amended claim 1. Claims 1-15 have been examined and are pending herein.
Response to Amendment/Arguments
Applicant’s arguments with respect to claims 1+ have been considered with results that follow. 
The Applicant’s arguments regarding “Narayanan requires the STB to be connected to the network whereas the presently pending application and claims do not have that requirement and are intentionally claimed as to stress this” on page 8 is not persuasive. Having this feature does in Narayanan-Schaeffer does not teach away from the claim limitations in claims 1, 11 and 14. 
The Applicant’s arguments regarding “the STB is running a STB application, and, the determining a status of the STB is done by this STB application running from within the STB. Very different from the alleged prior art, on page 8 of Remarks. Narayanan is not used to disclose this, Schaeffer in combination discloses “… determining a condition of the television receiver 108 and communicating information regarding that condition to end-points that are external to the television receiver 108. In certain instances, communicating information regarding receiver conditions is directed towards mitigating the inconveniences associated with malfunctions and/or failures of the television receiver 108. For example, in order to expedite repairs of the television receiver 108, the receiver may communicate information regarding error conditions that are encountered or otherwise sensed in the receiver's operations,” in [0017] of Schaeffer.
The Applicant’s arguments regarding “Narayanan also does not teach how STB status is determined or simply determining STB status, which is taught by each independent claim of the presently pending application. Citing from the specification: "As used within this disclosure, a "status" of the set-top box refers to the value of one or more detected and/or derived parameters pertaining to operability of the set-top box. The status is generally indicative of a state of the set-top box at a given moment in time, and status may be refreshed (re-tested) after one or more operating parameters or inputs to the set-top box are changed/manipulated." Also, the specification states, "The STB custom application 211 receives input from the technician 202 via an STB remote control 125 (FIG. 1) and from the STB 304 itself. The STB custom application 211 executes tasks including, but not limited to, running functions to estimate signal strength and signal quality status." This is another reason for allowance of the independent claims.” Again, Narayanan, alone, does not teach this. Schaeffer in [0017] and throughout the disclosure teaches determining a status of the receiver, also in [0006] “a sensing module configured to execute on the processor to sense a condition of a television receiver”. The Applicant cites the instant application "As used within this disclosure, a "status" of the set-top box refers to the value of one or more detected and/or derived parameters pertaining to operability of the set-top box. The status is generally indicative of a state of the set-top box at a given moment in time, and status may be refreshed (re-tested) after one or more operating parameters or inputs to the set-top box are changed/manipulated." Also, the specification states, "The STB custom application 211 receives input from the technician 202 via an STB remote control 125 (FIG. 1) and from the STB 304 itself. The STB custom application 211 executes tasks including, but not limited to, running functions to estimate signal strength and signal quality status.” The Examiner suggests defining in the claims how the “status” of the STB is determined if the Applicant believes it is completely different than what is in Schaffer disclosure.
The Applicant’s arguments regarding “Narayanan and Schaeffer are not compatible without making non-obvious changes…then it is up to a technician to red that error report and do the repairs based on the errors” in page 9 of Remarks. The arguments are not persuasive. The prior art discloses claims 1, 11, and 14. Based on the reasoning above, the rejection still stands.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable by Narayanan (US 2017/0127154), in view of Schaefer (US 2017/0366806).
Regarding claims 1, 11 and 14:
Narayanan discloses:
a system for installation and setup of a set-top box (STB) in a Digital TV network comprising ([0021] – over the air): 
a display configured to display an image from the STB (Fig. 1, #130 display);
a STB processor and a STB memory configured to store non-transitory instruction that, when executed by the STB processor, run a STB application (The STB runs an application to access media content); 
a mobile device comprising a mobile device processor and a mobile device memory configured to store non-transitory instruction that, when executed by the mobile device processor, run a mobile application (Fig. 1, #140 companion device; [0007, 0026, 0028, 0032] companion device may be a mobile device, a tablet device, a smart phone, a telephone, or a personal computer that runs an onboard camera application to scan the indicia and further communicate the information from the indicia to the headend).
While Narayana discloses communicating with the headend, i.e. operator, Narayanan fails to explicitly disclose:
an operator computer comprising an operator computer processor and an operator computer memory configured to store non-transitory instruction that, when executed by the operator computer processor, run an operator application, wherein the system is configured to execute the steps of: 
determining a status of the STB; encoding the status of the STB into an optically scannable graphic; displaying the optically scannable graphic on the display configured to display video from the STB; reading the optically scannable graphic with an optical device in communication with the mobile device; -5-Application No.: 16/451,348decoding the status of the STB from the optically scannable graphic; transmitting the status of the STB to the operator application; and comparing the status of the STB to an acceptance criteria.
	However, in analogous art, Schaefer discloses:
an operator computer comprising an operator computer processor and an operator computer memory configured to store non-transitory instruction that, when executed by the operator computer processor, run an operator application, wherein the system is configured to execute the steps of: 
determining a status of the STB; 
encoding the status of the STB into an optically scannable graphic; displaying the optically scannable graphic; 
reading the optically scannable graphic with an optical device in communication with the mobile device; -5-Application No.: 16/451,348decoding the status of the STB from the optically scannable graphic; 
transmitting the status of the STB to the operator application; and 
comparing the status of the STB to an acceptance criteria. Schaefer [Abstract] determining a condition of the television receiver and communicating information regarding that condition to end-points that are external to the television receiver. The television receiver may create a two-dimensional barcode with information regarding the receiver condition and output the two-dimensional barcode for display on a display device. Once displayed on the display device, the two-dimensional barcode may be scanned into a mobile device where the information regarding the receiver condition may be. [0007] transmitting information regarding the error condition from the mobile device to a service provider; wherein the service provider utilizes the information regarding the error condition to initiate repair of the television receiver. See figs. 2, 3c, 4, 5 and [0017, 0035].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the teachings of Narayanan, to include the teachings of Schaefer, for the purpose of determining a condition of the television receiver and communicating information regarding that condition to end-points that are external to the television receiver via a scannable graphic.

Regarding claim 2:
Narayanan, Schaefer disclose:
 step of activating a service subscription for the STB (Narayanan - abstract – setup set-top-box; claim 1 – initiate entitlements, i.e. subscription).  

Regarding claim 3:
Narayanan, Schaefer disclose:
providing an installation instruction to the mobile application (Fig. 4); and displaying the installation instruction on the mobile application ([0028] companion device can interface with APS 105 and SPS 145 over network for the configuration of Fig. 1; see also [0031] Transceiver of the companion device can also transmit and receive information useful to provide subscription information to agents on the network). 

Regarding claim 5:
Narayanan, Schaefer disclose:
the status of the STB comprises subscriber information (Claim 8 -  communicating across the mobile network using the extracted updated data; receiving a subscriber form for multimedia content, the subscriber form to be populated with subscriber information; [0009] the extracted updated data including a second uniform resource locator and a media access controller address of the set-top box.  The mobile device communicates across the mobile network using the extracted updated data and receives a subscriber form for multimedia content, the subscriber form to be populated with subscriber information).  

Claims 4, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan (US 2017/0127154), in view of Schaefer (US 2017/0366806), in view of Friel (US 2016/0366476).

Regarding claim 4:
Narayanan, Schaefer disclose:
system for installation and setup of a set-top box (STB) in a Digital TV network and providing an installation instruction to the mobile application, however, fail to explicitly teach directing a user to run an antenna direction procedure in the mobile application and directing the user to re-position the antenna.
Narayanan, Schaefer fail to explicitly disclose:
directing a user to run an antenna direction procedure in the mobile application and directing the user to re-position the antenna.
However, in analogous art, Friel discloses:
directing a user to run an antenna direction procedure in the mobile application and directing the user to re-position the antenna. In [0085-0090] series of diagnostic routines may include but is not limited to signal strength measurements. A GPS is included in the device for tracking its geographical position/location and is used to assist in validating signal parameters being within expected tolerance signal strength range. It also assists in identifying mis-alignment issues. See also 0071, 0076, 0095, 0099, 0112 regarding test routines signal strength and determining the appropriate location in within the customer’s home to install the new set-top-box.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the teachings of Narayanan-Schaefer, to include the antenna direction procedure, as taught by Friel, for the purpose of allowing automatic determination of a successful installation [0119] and for an independent verification that an installation was complete correctly [0120].

Regarding claim 7:
Narayanan, Schaefer disclose:
system for installation and setup of a set-top box (STB) in a Digital TV network and further teaches the status of the STB and the acceptance criteria, however, fail to explicitly teach signal quality data.  
Friel teaches signal quality data ([0071, 0076, 0085, 0099, 0112]).  	
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the teachings of Narayanan-Schaefer, to include signal quality data, as taught by Friel, for the purpose of allowing automatic determination of a successful installation [0119] and for an independent verification that an installation was complete correctly [0120].

Regarding claim 12:
Narayanan, Schaefer discloses:
system for installation and setup of a set-top box (STB) in a Digital TV network, however, fail to explicitly teach displaying an installation dashboard on the operator application, wherein the installation dashboard comprises graphical and textual installation status data. A graphical and text interface used by Customer Service Representatives in a call center environment [0077-0078]; Reports transmitted back to the central CRM system indicating the installation completion status [0075].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the teachings of Narayanan-Schaefer to include displaying an installation dashboard on the operator application, wherein the installation dashboard comprises graphical and textual installation status data, as taught by Friel, for the purpose of allowing automatic determination of a successful installation [0119] and for an independent verification that an installation was complete correctly [0120].

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Narayanan (US 2017/0127154), in view of Schaefer (US 2017/0366806), in further view of Eyer (US 2017/0127154).

Regarding claim 6:
Narayanan, Schaefer disclose:
the subscriber information comprises a STB ID (Narayanan, Claim 8 and [0009, 0035] - extracting data from the indicia, the extracted data including subscriber information and a media access controller address that identifies the set-top box), however fail to explicitly teach a subscriber ID. 
Eyer teaches a subscriber ID ([0046, 0052] generating a QR code that further includes the entered subscriber information.  For example, the generated QR code could include the URL described above and include additional parameters for one or a combination of the first name, last name, e-mail, and payment information entered into the user interface of the BA.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the teachings of Narayanan-Schaefer to include a subscriber ID, as taught by Eyer, for the purpose of embedding information into a QR code allowing a reception apparatus to access protected services and/or content.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Narayanan (US 2017/0127154), in view of Schaefer (US 2017/0366806), in view of Lora (US 2019/0251759).

Regarding claim 8:
Narayanan, Schaefer disclose:
a mobile device application in communication with the control center, however, fails to explicitly teach the step of providing a chat communication channel between the mobile application and operator application.  
Lora teaches a chat communication channel between the mobile application and operator application ([0008] ability to reach out to customers directly when service is needed through instant messaging within a mobile device application).  
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the companion device software module on the companion device, as taught by Narayanan-Schaefer, to include a chat communication channel between the mobile application and operator application, as taught by Lora, for the purpose of providing direct communication and providing concierge level quality service to customers ([0011-0012]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Narayanan (US 2017/0127154), in view of Schaefer (US 2017/0366806), in view of Ladden (US 2016/0171434).

Regarding claim 9:
Narayanan, Schaefer disclose:
 a mobile device application, however, fails to explicitly teach receiving a signature from the subscriber by the mobile application, conveying the signature to the operator application, and storing the signature by the operator application.  
Ladden discloses:
receiving a signature from the subscriber by the mobile application, conveying the signature to the operator application, and storing the signature by the operator application (Fig. 7, 10, 17). Signature may indicate that the order is complete and the customer is satisfied. The Report is transmitted to the provider and may send a copy of the report to the customer as “Proof of Delivery”.  This implies that the signature is stored.  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the companion device software module, as taught by Narayanan-Schaefer, to include receiving a signature from the subscriber by the mobile application, conveying the signature to the operator application, and storing the signature by the operator application, as taught by Ladden, for the purpose of providing a copy the proof of delivery report to the customer.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Narayanan (US 2017/0127154), in view of Schaefer (US 2017/0366806), in view of Friel (US 2016/0366476), in further view of Lora (US 2019/0251759).

Regarding claim 13:
Narayanan, Schaefer, Friel disclose:
A mobile device application in communication with the control center to install the device, however, fails to explicitly teach the installation status comprises an estimated time for completion of an installation procedure.  
Lora teaches the installation status comprises an estimated time for completion of an installation procedure ([0004] estimated time for repair).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the software module, as taught by Narayanan-Schaefer-Friel, to include the installation status comprises an estimated time for completion, as taught by Lora, for the purpose of providing direct communication and providing concierge level quality service to customers ([0011-0012]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421                                                                                                                                                                                                        /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421